Citation Nr: 9910465	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-17 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
psychiatric disability, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 1997, and a Statement of the Case was issued that same 
month.  A substantive appeal was received in June 1997.  The 
veteran appeared at an RO hearing in January 1998.  In 
November 1998, the veteran testified before the undersigned 
member of the Board by means of a videoconference. 


REMAND

The present appeal arises from a claim of entitlement to an 
increased rating for service-connected psychiatric disability 
which appears to be currently described for rating purposes 
as post-traumatic stress disorder (PTSD).  This disability is 
currently rated as 30 percent disabling.  In October 1996, a 
claim for an increased rating was received from the veteran's 
representative. 

After reviewing the medical record, the Board finds that 
further development is necessary before the Board may proceed 
with appellate review.  In a March 1997 VA examination 
report, it was reported that the veteran's PTSD appeared to 
be dormant and in remission.  A Global Assessment of 
Functioning (GAF) Score of 65 was reported.  However, in 
private medical reports dated in November 1997 and November 
1998 from S. Lingnurkar, M.D., it was reported that the 
veteran was unable to do any type of employment due to PTSD.  
A GAF score of 40 was reported in November 1998.  The VA and 
private medical reports appear to be vastly different, and 
clarification is necessary. 

Further, the duty to assist the veteran requires that all 
clinical records documenting treatment by Dr. Lingnurkar be 
obtained and reviewed in connection with the veteran's claim. 

The Board also notes that since the veteran's claim was 
received in October 1996, consideration of his claim must be 
accomplished under both the rating criteria for psychiatric 
disability in effect prior to November 7, 1996, and the 
rating criteria in effect thereafter with the most favorable 
criteria to be applied.  See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996) and 38 C.F.R. Part 4, Diagnostic Code 
(1998); Karnas v. Derwinski, 1 Vet.App. 308, 312 (1991); 
White v. Derwinski, 1 Vet.App. 519, 521 (1991).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All VA medical records (not already 
of record) documenting treatment for the 
veteran's service-connected psychiatric 
disability should be associated with the 
claims file.  

2.  After obtaining an appropriate 
release from the veteran, the RO should 
request copies of all pertinent treatment 
records from S. Lingnurkar, M.D. 
(Blumberg Health Center 14800 W. 
McNichols, 2nd Floor, Detroit, Michigan  
48235).  Any records obtained should be 
associated with the claims file. 

3.  The veteran should be scheduled for 
special VA examinations by two VA 
psychiatrists for the purpose of 
ascertaining the severity of the 
veteran's service-connected psychiatric 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiners in connection 
with the examinations.  After examining 
the veteran and reviewing his claims 
file, the examiners should offer opinions 
as to the degree of severity of his 
service-connected psychiatric disability.  
If possible, a GAF score attributable 
only to his service-connected disability 
should be reported.  The VA examiners are 
also requested to specifically comment on 
the opinion of Dr. Lingnurkar that the 
veteran's PTSD is so severe that the 
veteran is completely disabled from doing 
any kind of productive work. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher rating is 
warranted under either the old or new 
rating criteria.  Unless a 100 percent 
rating is granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
ensure an accurate record for appellate review.  The Board 
intimates no opinion as to the eventual determination to be 
made in this case.  The veteran is free to submit additional 
evidence in support of his claim. 



		
ALAN S. PEEVY 
Member, Board of Veterans' Appeals



 


